The petition by the state of Connecticut for certification for appeal from the Appellate Court, 62 Conn. App. 403 (AC 19834), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the failure of the trial court affirmatively to offer the defendant an opportunity to address the court personally before the court imposed sentence in the dispositional phase of the defendant’s revocation hearing was plain error, requiring reversal of the imposition of the sentence?”
ZARELLA, J., did not participate in the consideration or decision of this petition.